Citation Nr: 1731862	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  14-35 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to service connection for elevated PSA.

4.  Entitlement to service connection for macular edema with retinopathy.

5.  Entitlement to service connection for a renal condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to January 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not serve in the Republic of Vietnam during the Vietnam era; and the evidence does not show that diabetes mellitus, ischemic heart disease, elevated PSA, macular edema with retinopathy, and a renal condition manifested during service or are otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).
3.  The criteria for service connection for elevated PSA have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for service connection for macular edema with retinopathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).

5.  The criteria for service connection for a renal condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A.  Duties to Notify and Assist

The Veteran and his representative have not raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

In October 2016 written argument, the Veteran's representative contended that to fulfill its duty to assist, VA needed to complete a request to the Joint Services Records Research Center (JSRRC) or the National Archives and Records Administration (NARA) to seek verification of whether the Veteran served in Vietnam.  In October 2012, the Agency of Original Jurisdiction (AOJ) received a negative response from the National Personnel Records Center (NPRC) that there was no evidence that the Veteran was exposed to herbicide agents or served in Vietnam.  In an August 2013 memorandum, the AOJ further concluded that the Veteran had provided insufficient information to make any further requests with JSRRC or NARA.  For reasons explained below, the Board finds the Veteran's statements regarding serving in Vietnam for thirteen months not credible based on contrary evidence contained in his service treatment and personnel records.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010).  The Veteran has not alleged that he served in Vietnam for a shorter period of time and there is no indication he may have had any service in Vietnam.  Therefore, as the record clearly contradicts the Veteran's assertions, the Board concludes that VA has satisfied its duty to assist regarding verifying whether the Veteran served in Vietnam, as any further requests would be futile.

Neither the Veteran nor his representative has raised any other issues with the duty to assist.  See Scott, 789 F.3d at 1381; Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria and Analysis

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Moreover, in the case of diabetes mellitus, cardiovascular-renal disease, endocarditis (covering all forms of valvular heart disease), or myocarditis, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).
The Veteran contends that he is entitled to service connection for his diabetes mellitus, ischemic heart disease, elevated PSAs, macular edema with retinopathy, and a renal condition due to exposure to herbicide agents while in Vietnam.  In this regard, the law establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  If a veteran was exposed to an herbicide agent during active military service, certain disabilities such as type II diabetes mellitus and ischemic heart disease shall be service-connected, if the disorders became compensably disabling at any time after separation from active duty, 38 C.F.R. § 3.307(a)(6); and provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are satisfied. 38 C.F.R. § 3.309(e).

"Service in Vietnam" for purposes of applying the herbicide agent presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision in Haas v. Peake, 525 F.3d 1168, 1187-90 (Fed. Cir. 2008), confirming VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.

In this case, the Veteran contends that he served in Vietnam for a period of 13 months in either 1965 or 1967.  He contends that he was told that his orders would follow him to Vietnam but were never officially provided to him or placed in his personnel file.  He therefore contends that his claimed disabilities were caused by exposure to herbicide agents in Vietnam.  The Veteran is competent to report about the circumstances of his service.  However, the Board finds that this non-combat Veteran's lay statements, when weighed against the other evidence of record, does not credibly support that he served in Vietnam.  See Bardwell, 24 Vet. App. at 36 (stating that a non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the Veteran's lay assertions). 
The Veteran has contended that he served in Vietnam for 13 months with a one month preliminary stopover in Okinawa.  In a November 2012 statement, he reported that he was with the 101st Tactical Supply Unit while he was in Vietnam.  

These assertions are contradicted by his service personnel records and service treatment records.  His service personnel records reflect that he served at Clinton Sherman Air Force Base in Oklahoma from April 1964 to August 1966 with the 70th Supply Squadron and at Kadena Air Base in Okinawa from August 1966 to January 1968 with the 18th Supply Squadron.  These records also contain performance reviews from February 1965 to July 1967 which reflect his service during the covered periods with the 70th Supply Squadron in Oklahoma and with the 18th Supply Squadron in Okinawa.  None of these records, including descriptions of the Veteran's duties and performance, indicate that the Veteran ever traveled to Vietnam or that he was attached to the 101st Tactical Supply Unit.  

In August 2016, the Veteran submitted a copy of Special Orders dated in March 1967 awarding him, as a member of the 18th Supply Squadron in Okinawa, an Air Force Good Conduct Medal for the period from February 1964 to February 1967.  While this document supports the Veteran's service in Okinawa it also does not indicate that he had any service in Vietnam.

Furthermore, a review of the Veteran's service treatment records reflect multiple entries of treatment received throughout this period of time at Kadena Air Force Base in Okinawa, to include in August 1966, October 1966, November 1966, March 1967, October 1967, and January 1968.  These records directly contradict the Veteran's statements that he served in Vietnam for a consecutive 13 months, or for any length of time.  

Moreover, in October 2012, the National Personnel Records Center confirmed that there was no evidence to substantiate the Veteran's claim that he served in Vietnam or that he had exposure to herbicides.  

Based upon the above, the Board finds that the preponderance of the evidence is against the Veteran's claim that he served in Vietnam during the Vietnam War, and his claims therefore cannot prevail on a presumptive basis as based on exposure to herbicide agents.  The Board has no reason to doubt the accuracy of the Veteran's service records in this respect, and places great weight of probative value on them.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can otherwise be established.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

However, while the evidence reflects that the Veteran has a current diagnosis of diabetes mellitus and ischemic heart disease, as well as a diabetic eye disability and a renal condition, there is no probative or competent evidence indicating that the current disabilities were incurred in or otherwise related to his active service.  The same is true with regard to the Veteran's elevated PSA levels, though the Board notes that laboratory findings on their own are not considered to be a disability for VA purposes, and are not entitled to service connection on that basis.

Specifically, service treatment records do not demonstrate symptoms or diagnosis of the claimed conditions.  Moreover, the Veteran has not asserted that he had diabetes mellitus, ischemic heart disease, a diabetic eye disability, a renal condition, or a prostate condition in service. 

The Veteran is also not entitled to service connection for diabetes or a heart disability on a presumptive basis as chronic diseases since these disabilities did not manifest to a degree of 10 percent or more within a year of his discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  As the Veteran has stated, and as is demonstrated by the record, the first indication the Veteran suffered from any of these conditions was in 1997, many decades following service separation.  Furthermore, as noted above, there was no condition noted in service that was indicative of diabetes or a heart disability; thus, it is not necessary to further address continuity of symptomatology.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

There is also no medical evidence or opinion indicating an etiological relationship between the Veteran's service and his claimed conditions.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disabilities at issue in this case could have multiple possible causes and thus, fall outside the realm of the common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  As these assertions are not competent, they are afforded no probative value.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for entitlement to service connection for diabetes mellitus, ischemic heart disease, a diabetic eye disability, a renal condition, or a prostate condition.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claims must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for ischemic heart disease is denied.

Service connection for elevated PSA is denied.

Service connection for macular edema with retinopathy is denied.

Service connection for a renal condition is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


